Title: To James Madison from John G. Jackson, 21 October 1812
From: Jackson, John G.
To: Madison, James


Dear Sir,Franklinton October 21st 1812
I arrived at this place a few days since with a small party of my friends from Clarksburg to join the North Western army destined to Detroit; & cooperate with them as a corps of mounted Riflemen. On our Arrival we found Govr. Meigs here. Genl. Harrison returned from Chelicothe on Monday. I communicated to them our wishes & expectations; namely that we were anxious to be actively employed in the service of our Country, & we expected to be furnished with forage & rations on public account as it was impossible for us to supply ourselves. On finding that Genl. Harrison was vested exclusively with authority in relation to the ulterior operations of the army my application was made conformable to that state of things, & I had the pleasure to learn from the General that he would employ us, altho the laws made no provision for any such case. In reply to his intimation that he had no authority to engage any compensation to the party, I stated that altho some of them might expect & wish it I would obviate any difficulty on that score by assuming upon myself the responsibility of paying them. I am anxious therefore to learn from you how far I may expect an indemnity for this expence I shall thereby incur as it may be necessary for me to discharge some of them if my pecuniary resources are incommensurate to it. For myself I neither wish, or will accept any compensation whatever. Having long been convinced of the justice & necessity of the war, & determined to participate in it if my strength enabled me, I shall find in the consciousness of having aided its success with my best exertions, an adequate reward. General Harrison intends setting out for Mansfield on the Waters of Muskingom, tomorrow. I shall follow him in a few days, & would accompany him were I not prevented by an arrangement made with some of my friends to meet with them at Urbanna which I expected would be in the road to Genl. Harrison’s head quarters. I have sent on today for them to join me here & on their arrival will pursue the route of the Genl. Your letters under cover to him will reach me with most expedition & safety.
The interest I take in the success of his Campaign has led me to make the most minute enquiries in relation to his force, supplies &c &c. I find that there are at Fort Defiance under Genl. Winchester about 1800 effective men. On their way from Urbanna to Fort McArthur under Genl. Tupper about 1000 men marching by Chelicothe on to this place 1500 Virginians under Genl. Leftwich and about 1300 Pennsylvanians on their march from Pittsburg to Mansfield; & exclusive of these about  men principally Cavalry. For these the supplies of all kinds coming on are unquestionably ample, including a fine train of Artillery. But on enquiry I find that the Genl. has no Artillerists & but one Officer qualified for the command or capable of teaching them. This is an obvious defect which should be remedied: otherwise the Artillery are worse than useless, for it is a fact that among the militia Officers not one in an hundred knows how to load a Cannon, much less the art of annoying the enemy or protecting our Army with them. Among my associates is a Capt. Davisson who commands an artillery company of Militia, & altho he is a fine intelligent Officer he knows nothing of the practical use of cannon; and I hazard little when I express my belief that few if any of them know more. It seems to me of the utmost importance that proper Officers be sent on without delay, & as many of them are doubtless at your disposal they can join the army before it reaches Detroit. I know my dear Sir you will excuse the freedom of my remarks because you know the sincerity with which they are communicated. Previous to my departure from home I resigned the Office of Commissioner to ascertain the boundary line of the Virginia Military reservation with which I had been entrusted by the Executive of Virginia. As it is, I regret that I ever accepted the appointment or solicited the delay of commencing that business which you were pleased to grant.
Offer my affectionate regards to Mrs. Madison—tell her that I left Mrs. Jackson & little Mary in good health at Marietta, & that when the War is over I will bring them to see her. Dr. Sir yours truly
JG Jackson
 